                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Charletta Harwell-Payne

On behalf of Herself and
all others similarly situated,

               Plaintiffs

       v.                                                    Case No. 20-CV-804

Cudahy Place Senior Living, LLC &
Matthews Senior Housing, LLC,

            Defendants.
______________________________________________________________________________

                                    COMPLAINT
______________________________________________________________________________

       Plaintiffs, by their attorneys, for their Complaint against Defendants state as follows:

       1.      This is an individual and collective action under the Fair Labor Standards Act

against Cudahy Place Senior Living, LLC and Matthews Senior Housing, LLC to seek redress for

their failure to pay to the Named Plaintiff minimum wage and overtime wages required by the

FLSA and Wisconsin law. Plaintiffs also seek to bring a collective action and class action against

the individual defendants for all underpayment of minimum wage and overtime pay required by

the FLSA to all employees at Matthews clinics throughout Wisconsin caused by requiring its

employees to complete a temperature check and questionnaire on symptoms experienced before

they are allowed to punch in.

                                 JURISDICTION AND VENUE

       2.      This court has subject matter jurisdiction under 29 USC §216(b) and 28 U.S.C.

§1331 because Plaintiff alleges violations of the FLSA, 29 U.S.C. §201 et seq.




            Case 2:21-cv-00328-PP Filed 08/31/20 Page 1 of 10 Document 1
       3.      This Court has personal jurisdiction over both Defendants pursuant to Rule

4(k)(1)(a) of the Federal Rules of Civil Procedure because they are both subject to the jurisdiction

of a court of general jurisdiction in the State of Wisconsin; and the Western District of Wisconsin

is located in Wisconsin.

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because

Defendant Matthews Senior Living resides in this District, while both Defendants reside in the

State of Wisconsin.

                                         THE PARTIES

       5.      Named Plaintiff Charletta Harwell-Payne worked as a certified nurse’s assistant

employed by the Defendants at Cudahy Place, where she was responsible for care for patients who

resided at the facility. Plaintiffs are filing Harwell-Payne’s FLSA consent form at the same time

as this Complaint with the Court.

       6.     Defendant Cudahy Place Senior Living, LLC (“Cudahy Place”) is a Wisconsin

limited liability company located in Cudahy, Wisconsin; while Defendant Matthews Senior

Living, LLC (“Matthews”) is a Delaware Corporation registered with the State of Wisconsin that

operates 18 assisted living facilities in Wisconsin including Cudahy Place. Both Cudahy Place

and Matthews list their Principal Office on the Wisconsin Department of Financial Institutions

Website as 101 North Wacker Drive, Suite 608, Chicago, IL 60606-1726. Cudahy Place and

Matthews also share the same Wisconsin registered agent.

       7.     Both Cudahy Place and Matthews holds Cudahy Place out to the public as one of the

18 facilities operated by Matthews in Wisconsin. Thus, on Matthews’ website Cudahy Place is

listed as one of Matthews’ 18 locations in Wisconsin; while Cudahy Place’s email address is




                                                 2


            Case 2:21-cv-00328-PP Filed 08/31/20 Page 2 of 10 Document 1
cudahyplace @matthewsseniorliving.com; and its website states that Cudahy Place is a Matthews

Senior Living Community.

       8.     Upon information and belief Cudahy place and Matthews do not engage in arm’s

length transactions with each other in that Matthews provides funding and services without

compensation for Cudahy Place, while the profits generated by Cudahy Place, if any, are paid to

Matthews. It therefore would not inequitable to limit the Plaintiff’s recovery to Cudahy Place

when Cudahy Place is presented to the public and its employees as and is operated as a branch

location for Matthews.

      9.       Cudahy Place and Matthew Senior Living by virtue of their operation within

Wisconsin are employers within the meaning of Wis. Stat. 109.03(1). Cudahy Place and Matthew

Senior Living are also employers engaged in interstate commerce within the meaning of the FLSA,

29 U.S.C. 203, by, for example, purchasing equipment, materials, and other supplies that were

directly or indirectly produced outside Wisconsin. At all relevant times, Cudahy Place and

Matthew Senior Living each has had annual gross volume of business at or above $500,000.

                                             FACTS

       10.     Throughout the entirety of Plaintiff’s period of employment, Defendants

automatically deducted a half-hour lunch from Plaintiff’s checks.

       11.     Plaintiff sometimes did not receive an uninterrupted 30-minute lunch because she

was called back to work during her meal break. While Plaintiff theoretically was allowed to submit

a form documenting her unpaid meal break, when she did so the meal breaks that she worked

through nonetheless were deducted from her worktime.

       12.     Similarly, while Plaintiff theoretically was supposed to obtain relief coverage for




                                                3


            Case 2:21-cv-00328-PP Filed 08/31/20 Page 3 of 10 Document 1
her section of the facility while she took her lunch break, she often was not able to do so, so that

she had to remain at Cudahy Place during her meal break because she was not relieved from having

responsibility for her patients during her meal break.

        13.     Several times a week, either before or after her shift, a manager would instruct

plaintiff to perform work either before she punched in on the time clock, or after she had already

punched out on the time clock.

        14.     Defendants had a policy of paying employees for successfully recruiting new

clients to move into the facility.

        15.     Plaintiff recruited new clients to become customers of Defendants, yet did not

receive the promised commission.

        16.     Defendants had a policy to pay training pay to employees who trained new

employees.

        17.     Plaintiff trained new employees and did not receive the training pay.

        18.     In the spring of 2020, when the pandemic began, Defendant Matthews implemented

at each of its Wisconsin facilities a new policy of requiring employees to complete a temperature

check and to fill out a symptom checklist before they are allowed to punch the time clock to punch

in.

        19.     Plaintiffs could not perform work in proximity for residents who because of their

age and frail health were especially vulnerable to serious illness from COVID-19 without first

demonstrating to the Defendants that they likely were not infected with COVID-19.

        20.     The temperature checks and completion of the symptoms check list both protected

other employees and residents of the Defendants from serious illness from COVID-19 and




                                                 4


           Case 2:21-cv-00328-PP Filed 08/31/20 Page 4 of 10 Document 1
mitigated the risks that the Defendants would have to shut down individual facilities because of

COVID-19 outbreaks among residents and caretakers.

        21.     Plaintiffs’ start times were sometimes rounded nearest to the time when they

punched in on the time clock, which was more favorable to the Defendants than if the rounding

had been done using the time when they began to either have their body temperature checked, or

when they began to fill out the symptom questionnaires.

        22.     The Plaintiff would have received additional weekly overtime pay if her actual start

times had been used for rounding, had she been paid for meal breaks that she worked through, or

had she been paid for her off-the-clock work.

                           COLLECTIVE ACTION ALLEGATIONS

        23.     Named Plaintiff brings her First Claim for Relief, pursuant to the Fair Labor

Standards Act, on her own behalf and on behalf of all other similarly situated employees who

worked at one of Matthews’ Wisconsin facilities, and were not allowed to punch in on the time

clock until after they had completed their temperature checks and symptom questionnaires.

        24.     The First Claim for Relief for violations of the FLSA may be brought and

maintained as an “opt-in” collective action pursuant to Section 16(b) of FLSA, 29 U.S.C. §216(b),

for prospective members of the FLSA Class that are similarly situated to the Named Plaintiffs and

have claims similar to their first claim for relief.

        25.     The claims of the Named Plaintiff are representative of the claims of members of

the proposed collective action in that she just like members of the proposed collective action

worked at facilities with residents particularly vulnerable to receiving serious illness from COVID-

19, and was required to punch in after rather than before they completed temperature checks and

symptom questionnaires as required by the Defendants.


                                                   5


           Case 2:21-cv-00328-PP Filed 08/31/20 Page 5 of 10 Document 1
                                         CLASS ALLEGATIONS

       26.      Plaintiff seeks to represent the following classes pursuant to Rule 23 of the

Federal Rules of Civil Procedure:

       All hourly employees employed by Defendant Mathews at any of 18 facilities, who
       were required to complete a temperature check and/or a symptom questionnaire
       before they were allowed to punch in on the time clock.

       27.      The persons in the class identified above are so numerous that joinder of all

members is impracticable. Upon information and belief the policy in question was first

implemented at Matthews’ facilities in March of 2020, after which time several hundreds of hourly

employees have worked at one or more of Matthews’ facilities, and been subject to the uniform

policy requiring them to complete the temperature check and symptoms questionnaire before they

were allowed to punch in on the time clock.

       28.      These are questions of law and fact common to the Wisconsin Unpaid Wage Class

(Rule 23 Class) that predominate over any questions solely affecting individual members of the

class, including, but not limited to:

       (a)      Whether under Wisconsin law the employees’ work of completing the
                temperature checks and symptoms questionnaires were integral and
                indispensable to their performance of their principal activities, so that under
                Wisconsin law the time constituted work time;

       (b)      Whether Matthews was the employer under Wisconsin law for employees
                who worked at each of its Wisconsin facilities;

       (c)      Appropriate methodology to measure damages sustained by the Plaintiffs
                because their recorded start time was determined by rounding their punch
                times rather than when they started work by beginning to complete the
                temperature check and/or the symptoms questionnaires.

       29.      Plaintiffs’ claims are typical of those of the Rule 23 class in that they, just like the

proposed class were not paid for their time spent completing the temperature checks and symptoms

questionnaires.
                                                   6


             Case 2:21-cv-00328-PP Filed 08/31/20 Page 6 of 10 Document 1
        30.     Named Plaintiff will fairly and adequately protect the interests of the Rule 23 class;

and have retained counsel experienced in complex wage and hour litigation.

        31.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Defendant’s common and uniform policies and practices denied

the Wisconsin Unpaid Wage Class the wages for work performed to which they are entitled. The

damages suffered by the individual Wisconsin Unpaid Wage Class members are small compared

to the expense and burden of individual prosecution of this litigation. In addition, class certification

is superior because it will permit the Court to resolve predominate legal questions that drive the

resolution of this litigation, while obviating the need for unduly duplicative litigation that might

result in inconsistent judgments about the legality of the Defendant’s pay practices.

       COUNT I.        CLAIM FOR UNPAID MINIMUM WAGE AND OVERTIME
                       PAY UNDER THE FLSA.

        32.     Plaintiff re-alleges, and incorporates by reference, the allegations contained in

paragraphs 1-31 of the Complaint.

        33.     Based upon the totality of circumstances, the Plaintiff’s completion of the

temperature checks and symptom questionnaires was integral and indispensable for her

performance of job responsibilities for the Defendants; so that said time spent constituted hours

worked under Wisconsin law.

        34.     Defendants therefore violated the FLSA when they determined the Plaintiff’s

recorded start times by rounding her punch times rather than rounding when she actually started

working earlier.

        35.     Defendants additionally violated the FLSA by failing to treat as hours worked time

spent by the Plaintiff on lunch breaks that were interrupted by her performance of patient care and



                                                   7


           Case 2:21-cv-00328-PP Filed 08/31/20 Page 7 of 10 Document 1
other work responsibilities, her time spent performing work while she was not punched in on the

clock as instructed by her supervisors, and her time spent training other employees.

          36.   Plaintiff therefore is entitled to additional overtime pay for all of her additional

hours worked once her additional worktime as described in paragraphs 34 and 35 of the Complaint

are included in determining her hours worked each week.

          37.   Because the Defendants had no reasonable grounds for believing that its

methodology for non-compensation and compensation of its hourly employees complied with the

FLSA, the Plaintiff is entitled to liquidated damages as well as the application of a three years

statute of limitations.

          38.   The plaintiff is additionally entitled to her reasonable attorneys’ fees incurred in

prosecuting this first cause of action.

           COUNT II. CLAIM FOR UNPAID WAGES UNDER WISCONSIN LAW.

          39.   Plaintiffs re-allege, and incorporate by reference, the allegations contained in

paragraphs 1-38 of the Complaint.

          40.   The Defendants’ practices described in paragraphs 33-35 of the Complaint violate

Wisconsin law for the same reasons that they violated the FLSA.

          41.   Under Wisconsin law Plaintiff was entitled to be paid for meal breaks during which

she was not allowed to leave Cudahy Place, even if she took 30 minutes or longer for those meal

breaks.

          42.   Because Wisconsin law requires the payment of full wages rather than minimum

wages, for all of her unpaid hours worked Plaintiff is entitled to recover straight time wages as

well as overtime wages.




                                                 8


            Case 2:21-cv-00328-PP Filed 08/31/20 Page 8 of 10 Document 1
       43.     Because commissions promised by the Defendants for attracting residents to come

to the facility constitute wages within the meaning of Wis. Stat. §109.01(3), the Plaintiff was

entitled to receive the commissions that she earned while the Defendants’ promise to pay the

commissions had not been revoked.

       44.     Plaintiff is entitled to overtime pay computed using all compensation that she

received as well as all compensation she should have but did not receive, such as her commission

pay and training pay, for all of her actual hours worked over 40 per week.

       45.     By failing to pay to the Plaintiff all straight time and overtime wages required by

the parties’ agreement as well as Wisconsin’s wage and hour statutes and regulations within 31

days of when the work was performed, Defendants violated Wis. Stat. §109.03(1), so that the

Plaintiff is entitled to recover all wages owed to her, plus 50% of the unpaid wages as liquidated

damages, plus her reasonable attorneys’ fees and costs incurred in prosecuting this action.

       WHEREFORE, the Plaintiff respectfully request the Court to enter an order that:

       1.      Finds that the Defendants are jointly and severally liable to her and the members of

the proposed collective action for all minimum wage and overtime pay, plus 100% liquidated

damages, and attorneys fees and costs arising out of their claims under the Fair Labor Standards

Act;

       2.      Finds that Defendants are liable to her and the proposed class for all minimum

wage, straight time pay, and overtime pay, plus 50% liquidated damages, and attorneys’ fees and

costs arising out of their claims arising under Wisconsin law.

       Dated this 31st day of August, 2020.

                                              /s/Yingtao Ho________
                                              Yingtao Ho
                                              Email: yh@previant.com
                                              Attorney for Plaintiffs
                                                9


            Case 2:21-cv-00328-PP Filed 08/31/20 Page 9 of 10 Document 1
                           The Previant Law Firm S.C.
                           310 W. Wisconsin Avenue, Suite 100MW
                           Milwaukee, WI 53203
                           Telephone: 414-271-4500
                           Fax: 414-271-6308




                             10


Case 2:21-cv-00328-PP Filed 08/31/20 Page 10 of 10 Document 1
